             Case 3:20-cv-05423-BHS Document 42 Filed 07/16/20 Page 1 of 2




 1                                                                     The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA
 8   DREW MACEWEN, et al.,                                   NO. 3:20-cv-05423-BHS
 9                               Plaintiffs,                 NOTICE OF SUPPLEMENTAL
                                                             AUTHORITY
10         vs.
11   GOVERNOR JAY INSLEE, in his
     official capacity as the Governor of
12   Washington,
13                               Defendant.
14

15                           NOTICE OF SUPPLEMENTAL AUTHORITY

16           Pursuant to LCR 7(n), Defendant hereby notifies the Court of the following supplemental

17   authorities, attached hereto as Exhibits 1 and 2, respectively, in support of his Response to Plaintiffs’

18   Motion for Preliminary Injunction, Dkt. #31: (1) the July 14, 2020 Order of the U.S. District Court

19   for the Eastern District of Washington in Slidewaters LLC v. Washington Department of Labor &

20   Industries, No. 2:20-CV-0210-TOR, 2020 WL 3979661, in which the court, consolidating the

21   plaintiff’s motion for a preliminary injunction with a hearing on the merits pursuant to Federal Rule

22   of Civil Procedure 65(a)(2), denied preliminary and permanent injunctive relief and dismissed the

23   plaintiff’s complaint with prejudice; and (2) the June 26, 2020 Order and transcript of the oral ruling

24   of the Chelan County Superior Court in Cuevas v. State, No. 20-2-00352-04, in which the court

25   denied plaintiffs’ motion for a temporary restraining order, concluding that under “the plain

26   language of the statute [ch. 70.26 RCW], the statutory history, . . . it would be a huge stretch to say


     NOTICE OF SUPPLEMENTAL                           1                ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
     AUTHORITY                                                               800 5th Avenue, Suite 2000
     NO. 3:20-CV-05423-BHS                                                    Seattle, WA 98104-3188
                                                                                   (206) 474-7744
             Case 3:20-cv-05423-BHS Document 42 Filed 07/16/20 Page 2 of 2




 1   that this is supposed to be the plan that’s in place if we’re in the middle of a pandemic, regardless
 2   of whether it’s influenza or not” because “[i]t’s a preparedness statute.” Ex. 2 at 82:7–12.
 3          Dated this 16th of July 2020.
 4                                                  ROBERT W. FERGUSON
                                                    Attorney General
 5

 6                                                  s/ Zachary Pekelis Jones
                                                    BRENDAN SELBY, WSBA No. 55325
 7                                                  ZACHARY PEKELIS JONES, WSBA No. 44557
                                                      Assistant Attorney General
 8                                                    Complex Litigation Division
                                                    EMMA S. GRUNBERG, WSBA No. 54659
 9                                                  JEFFREY T. EVEN, WSBA No. 20367
                                                      Deputy Solicitors General
10                                                  800 Fifth Avenue, Suite 2000
                                                    Seattle, WA 98104
11                                                  (206) 254-4270
                                                    (206) 332-7089
12                                                  (206) 521-3222
                                                    (360) 586-0728
13                                                  (360) 753-7085
                                                    brendan.selby@atg.wa.gov
14
                                                    zach.jones@atg.wa.gov
15                                                  emma.grunberg@atg.wa.gov
                                                    jeffrey.even@atg.wa.gov
16                                                  Attorneys for Defendant Jay Inslee,
                                                    Governor of Washington
17

18

19

20

21

22

23

24

25

26


     NOTICE OF SUPPLEMENTAL                         2                ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
     AUTHORITY                                                             800 5th Avenue, Suite 2000
     NO. 3:20-CV-05423-BHS                                                  Seattle, WA 98104-3188
                                                                                 (206) 474-7744
